Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tektronix (Tektronix, “Analyzing 26-53 GBaud PAM4 Optical and Electrical Signals”, June 2018) teaches analyzing eye diagram for high-speed PAM4 data. Tektronix teaches in FIG.8 the definition of eye center and nominal slice thresholds. However, Tektronix fails to teach calculating actual ratio of samples and determining ratio error as required by claim 1.
Zerbe et al. (U.S. Patent Application Pub. 2018/0159514 A1) teaches varying the threshold voltage and choosing a threshold voltage according to largest voltage margin. However, Zerbe et al. fails to teach calculating actual ratio of samples and determining ratio error as required by claim 1.
Navid (U.S. Patent Application Pub. 2020/0145261 A1) Navid teaches using decision feedback equalizer to correct error due to erroneous threshold levels. Navid fails to teach calculating actual ratio of samples and determining ratio error as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






skl27 June 2021




/SHI K LI/Primary Examiner, Art Unit 2637